DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 & 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beccard et al. [PG. Pub. No.: US 2017/0016859 A1].
With regards to claim 1, Beccard discloses a device for determining a partial pressure or concentration of a vapor in a volume (ABSTRACT). the device comprising: a sensor element (1, a sensor element, ¶0018), that is able to be oscillated (¶0008), the sensor element having a temperature that is controllable (6, controller, ¶0017) to a temperature below a condensation temperature of the vapor (¶0021), and which has an 
With regards to Method claim 8, the method thereof is met by the reference of Beccard as cited above in claim 1.


Allowable Subject Matter
Claim objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the prior art does not disclose or suggest the claimed heating element is electrically heatable.

With regards to claim 4, the prior art does not disclose or suggest the claimed an insulation element arranged between the thermal dissipation surface of the thermal transfer element and a cooling surface of the cooling element, wherein the insulation element has a lower thermal conductivity than the heating element (8), and wherein during the cooling operation, through which heat is transported can be transported from the heating element through the insulation element to the cooling element.
With regards to claim, 5 the prior art does not disclose or suggest the claimed that the volume is formed by a vapor transport line, through which the vapor is carried by means of a carrier gas.
With regards to claim 6, the prior art does not disclose or suggest the claimed sensor surface is thermally separated by means of a thermally insulating element from the-one or more of a wall  of the volume or a pipe socket connected to the wall in a thermally conductive manner.
With regards to claim 7, the prior art does not disclose or suggest the claimed thermally insulating element is a spring element.
With regards to claim 9, the prior art does not disclose or suggest the claimed in that wherein during the cleaning operation, heat is transported from the heating element through an insulation element to the cooling element while heating the heating element.
With regards to claim 10, the prior art does not disclose or suggest the claimed volume is formed by a vapor transport line, through which the vapor is transported by means of a carrier gas.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852